Exhibit 21.01 THE SHAW GROUP INC. 50% AND GREATER OWNED SUBSIDIARIES (Updated as of October 19, 2012) NO. ENTITY NAME 1 Aiton & Co Limited 2 American Plastic Pipe and Supply, L.L.C. 3 Arlington Avenue E Venture, LLC 4 Atlantic Contingency Constructors II, LLC 5 Atlantic Contingency Constructors, LLC 6 B.F. Shaw, Inc. 7 Bellefontaine Gas Producers, LLC 8 Benicia North Gateway II, L.L.C. 9 C.B.P. Engineering Corp. 10 Camden Road Venture, LLC 11 Coastal Estuary Services, L.L.C. 12 Coastal Infrastructure Solutions, LLC 13 Coastal Planning & Engineering, Inc. 14 Cojafex B.V. 15 Convey All Bulk, L.L.C. 16 EDS Equipment Company, LLC 17 EMCON/OWT, Inc. 18 Emergency Response Services, LLC 19 Environmental Solutions (Cayman) Ltd. 20 Environmental Solutions Ltd. 21 Environmental Solutions of Ecuador S.A. Envisolutec 22 ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda. 23 Field Services Canada Inc. 24 Field Services, LLC 25 Findlay Inn Limited Partnership 26 GFM Real Estate LLC 27 GHG Solutions, LLC 28 Great Southwest Parkway Venture, LLC 29 Greater Baton Rouge Ethanol, L.L.C. 30 HAKS Stone & Webster Joint Venture 31 High Desert Support Services, LLC 32 HL Newhall II, L.L.C. 33 HNTB-CPE, A Joint Venture, L.L.C. 34 Holding Manufacturas Shaw South America, C.A. 35 Integrated Site Solutions, L.L.C. 36 International Consultants, L.L.C. 37 IT Holdings Canada, Inc. 38 Jernee Mill Road, L.L.C. 39 Kato Road II, L.L.C. 40 KB Home/Shaw Louisiana LLC 41 Kings Bay Support Services, LLC 42 KIP I, L.L.C. 43 LandBank Properties, L.L.C. 44 LFG Specialties, L.L.C. 45 Liquid Solutions LLC 46 Lone Star Fabricators, Inc. 47 Loring BioEnergy, LLC 48 Loring Management, LLC 49 Manufacturas Shaw South America, C.A. 50 Millstone River Wetland Services, L.L.C. 51 NET Power, LLC 52 Northeast Plaza Venture I, LLC 53 Norwood Venture I, L.L.C. 54 Nuclear Energy Holdings, L.L.C. 55 Nuclear Technology Solutions, L.L.C. 56 Otay Mesa Ventures II, L.L.C. 57 Pacific Support Group LLC 58 Pike Properties I, Inc. 59 Pike Properties II, Inc. 60 Pipework Engineering and Developments Limited 61 Plattsburg Venture, L.L.C. 62 Prospect Industries (Holdings) Inc. 63 PT Stone & Webster Indonesia 64 Raritan Venture I, L.L.C. 65 S C Woods, L.L.C. 66 SELS Administrative Services, L.L.C. 67 Shaw A/DE, Inc. 68 Shaw Alaska, Inc. 69 Shaw Alloy Piping Products, LLC 70 Shaw Americas, L.L.C. 71 Shaw Asia Company, Limited 72 Shaw Beale Housing, L.L.C. 73 Shaw Beneco, Inc. 74 Shaw Biofuels, L.L.C. 75 Shaw California, L.L.C. 76 Shaw Canada L.P. 77 Shaw Capital (Cayman) 78 Shaw Capital, LLC 79 Shaw CENTCOM Services, L.L.C. 80 Shaw Chile Servicios Limitada 81 Shaw CMS, Inc. 82 Shaw Coastal, Inc. 83 Shaw Connex, Inc. 84 Shaw Constructors Two, LLC 85 Shaw Constructors, Inc. 86 Shaw Consultants International, Inc. 87 Shaw Dunn Limited 88 Shaw E & I International Ltd. 89 Shaw E & I Investment Holdings, Inc. 90 Shaw East Tennessee Solutions, LLC 91 Shaw Energy & Chemicals France SAS 92 Shaw Energy Services, Inc. 93 Shaw Environmental & Infrastructure International, LLC 94 Shaw Environmental & Infrastructure Massachusetts, Inc. 95 Shaw Environmental & Infrastructure, Inc. 96 Shaw Environmental International, Inc. 97 Shaw Environmental Liability Solutions, L.L.C. 98 Shaw Environmental, Inc. 99 Shaw Europe, Inc. Shaw Export Company, S. de R. L. de C.V. Shaw Fabrication & Manufacturing International, Inc. Shaw Fabrication & Manufacturing, Inc. Shaw Fabricators, Inc. Shaw Facilities, Inc. Shaw Far East Services, LLC Shaw Field Services, LLC Shaw FMG, LLC Shaw Fronek Company (FCI), LLC Shaw Fronek Power Services, Inc. Shaw Ft. Leonard Wood Housing II, L.L.C. Shaw Ft. Leonard Wood Housing, L.L.C. Shaw GBB International, LLC Shaw GBB Maintenance, Inc. Shaw GBB, LLC Shaw Global Energy Services, LLC Shaw Global Offshore Services, Inc. Shaw Global Services, LLC Shaw Global, L.L.C. Shaw Group Power Limited Shaw Group UK Holdings Shaw Group UK Limited Shaw GRP of California Shaw Heat Treating Service, C.A. Shaw Home Louisiana, Inc. Shaw Industrial Supply Co., LLC Shaw Infrastructure, Inc. Shaw Intellectual Property Holdings, LLC Shaw International Management Services Two, Inc. Shaw International, Inc. Shaw International, Ltd. Shaw JV Holdings, L.L.C. Shaw Lancas, C.A. Shaw Liquid Solutions LLC Shaw Maintenance, Inc. Shaw Managed Services, LLC Shaw Management Services One, Inc. Shaw Manpower, S. de R.L. de C.V. Shaw Matamoros Fabrication and Manufacturing, S. de R.L. de C.V. Shaw Meio Ambiente e Infraestrutra Ltda Shaw Mexican Holdings, S. de R.L. de C.V. Shaw Mexico Employment Recruiters, S. de R.L. de C.V. Shaw Mexico Real Estate Holdings, S. de R.L. de C.V. Shaw Mexico, L.L.C. Shaw Mid States Pipe Fabricating, Inc. Shaw Morgan City Terminal, LLC Shaw NAPTech, Inc. Shaw NC Company, Inc. Shaw North Carolina, Inc. Shaw Nuclear Energy Holdings (UK), Inc. Shaw Nuclear Services, Inc. Shaw Overseas (Far East) Ltd. Shaw Overseas (Middle East) Ltd. Shaw Pacific Pte. Ltd. Shaw Pipe Supports, LLC Shaw Power Delivery Systems, Inc. Shaw Power International, Inc. Shaw Power Services Group, L.L.C. Shaw Power Services, LLC Shaw Power Technologies, Inc. Shaw Power, Inc. Shaw Process and Industrial Group, LLC Shaw Process Fabricators, Inc. Shaw Project Services Group, Inc. Shaw Property Holdings, LLC Shaw Remediation Services, L.L.C. Shaw Rio Grande Holdings, L.L.C. Shaw Rio Grande Valley Fabrication & Manufacturing, L.L.C. Shaw Services, L.L.C Shaw SKE&C Middle East Ltd. Shaw SSS Fabricators, Inc. Shaw Stone & Webster Arabia Co.,Ltd. Shaw Stone & Webster International, LLC Shaw Sunland Fabricators, LLC Shaw Transmission & Distribution Services International, Inc. Shaw Transmission & Distribution Services, Inc. Shaw Tulsa Fabricators, Inc. SHAW-AIM, JV Shaw-Gemmo Egypt, LLC So-Glen Gas Co., LLC Stone & Webster Asia, Inc. Stone & Webster Canada Holding One (N.S.), ULC Stone & Webster Canada Holding Two, Inc. Stone & Webster Construction Services, L.L.C. Stone & Webster Construction Two, LLC Stone & Webster Construction, Inc. Stone & Webster Holding One, Inc. Stone & Webster Holding Two, Inc. Stone & Webster International B.V. Stone & Webster International Holdings, Inc. Stone & Webster International, Inc. Stone & Webster Massachusetts, Inc. Stone & Webster Michigan, Inc. Stone & Webster Process Technologies B.V. Stone & Webster Services, L.L.C. Stone & Webster, Inc. Stone & Webster, Inc. Stone & Webster/Fluor Daniel JV Strategic Asset Solutions LLC The LandBank Group, Inc. The Shaw Group International Inc. The Shaw Group UK 1997 Pension Scheme Limited The Shaw Group UK 2001 Pension Plan Limited The Shaw Group UK Pension Plan Limited TVL Lender II, Inc. Westinghouse Electric UK Limited Whessoe Piping Systems Limited Whippany Venture I, L.L.C. World Industrial Constructors, Inc.
